PUBLISHED ORDER REVOKING PROBATION AND IMPOSING SUSPENSION
On October 10, 2008, this Court entered an order approving a conditional agreement under which Respondent was suspended from the practice of law for a period of 180 days, all stayed subject to completion of at least 24 months of probation with monitoring by the Judges and Lawyers Assistance Program. The agreement provides that if probation is revoked, Respondent will actively serve his suspension without automatic reinstatement.
On March 16, 2009, the Commission filed a verified motion to revoke Respondent's probation, pursuant to Admission and Discipline Rule 23(17.2), asserting Respondent violated the conditions of probation. The Commission reports Respondent was arrested on February 28, 2009, on charges of operating a vehicle while intoxicated. Respondent has filed no response.
Being duly advised, the Court GRANTS the motion, revokes Respondent's probation, and reinstates Respondent's suspension from the practice of law in this state. Respondent shall be suspended for a period of not less than 180 days, without automatic - reinstatement, - beginning June 4, 2009. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
All Justices concur.